             Case 3:20-cv-03698-WHO Document 10 Filed 07/28/20 Page 1 of 2




 1   SINGER CASHMAN LLP
       Adam S. Cashman (Bar No. 255063)
 2     acashman@singercashman.com
       Doug Tilley (Bar No. 265997)
 3     dtilley@singercashman.com
     601 Montgomery Street, Suite 1950
 4   San Francisco, California 94111
     Telephone:    (415) 500-6080
 5   Facsimile:    (415) 500-6080
 6   Attorneys for Eventbrite, Inc.
 7
                                     UNITED STATES DISTRICT COURT
 8
                                    NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISON
10
11   SHERRI SNOW, ANTHONY PICENO and                        CASE NO. 3:20-CV-03698-JSC
     LINDA CONNER, as individuals, on behalf
12   of themselves, the general public and those            DEFENDANT EVENTBRITE INC.’S
     similarly situated,                                    CORPORATE DISCLOSURE
13                                                          STATEMENT AND DISCLOSURE OF
                      Plaintiffs,                           NON-PARTY INTERESTED PARTIES
14                                                          OR PERSONS
     v.
15
     EVENTBRITE, INC.,
16
                      Defendant.
17
18
19
20
21
22
23
24
25
26
27

28
          DEFENDANT EVENTBRITE INC.’S CORPORATE DISCLOSURE STATEMENT AND DISCLOSURE OF NON-PARTY INTERESTED
                                                   PARTIES OR PERSONS
           Case 3:20-cv-03698-WHO Document 10 Filed 07/28/20 Page 2 of 2




 1          Pursuant to Fed. R. Civ. P. 7.1 and Civ. L.R. 3-15, Defendant Eventbrite, Inc. (“Eventbrite”),
 2   through its undersigned counsel of record, certifies as follows:
 3          1.      Eventbrite has no parent company; and
 4          2.      No publicly-held corporation owns 10% or more of Eventbrite’s stock.
 5
 6    Date: July 28, 2020                       Respectfully submitted,
 7                                              SINGER CASHMAN LLP

 8
                                                By:_______________________________
 9                                                  Adam S. Cashman
                                                    Doug Tilley
10                                                  Attorneys for Eventbrite, Inc.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                       -1-
        DEFENDANT EVENTBRITE INC.’S CORPORATE DISCLOSURE STATEMENT AND DISCLOSURE OF NON-PARTY INTERESTED
                                                 PARTIES OR PERSONS
